BLACK, Judge.
J.M., the Father, and D.B., the Mother, petitioned this court for a writ of certiorari to quash the disposition order that accepted the case plan requiring each to submit to a psychiatric evaluation1 and a substance abuse evaluation. The trial court departed from the essential requirements of the law because nothing in the record indicates that a substance abuse evaluation is relevant to the dependency or that it would meaningfully address the facts and circumstances which resulted in the children’s removal from the home. See, e.g., §§ 39.6011(2)(a), .6012(l)(a), .603(l)(f), Fla. Stat. (2013); C.T. v. Dep’t of Children & Family Servs., 84 So.3d 1231 (Fla. 2d DCA 2012). As such, we grant the petition for writ of certiorari in part, quashing the disposition order to the extent that it requires the Father and the Mother to submit to substance abuse evaluations as part of the case plan. We note that the case plan may of course be amended pursuant to section 39.6013 and Florida Rule of Juvenile Procedure 8.420 should the need arise.
Petition granted in part; order quashed in part.
DAVIS, C.J., and CRENSHAW, J., Concur.

. Since the Father and the Mother did not object to the psychiatric evaluations at the hearing, this issue has not been preserved. We also note that after the petition was filed, the Father and the Mother underwent psychiatric evaluations.